MEMORANDUM OPINION
                                        No. 04-09-00782-CR

                                           Beatriz PEREZ,
                                              Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                    From the 226th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2004-CR-7657
                             Honorable Sid L. Harle, Judge Presiding

Opinion by:      Karen Angelini, Justice

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: October 6, 2010

AFFIRMED

           In accordance with a plea-bargain agreement, Beatriz Perez pled nolo contendere to

aggravated assault with a deadly weapon and was placed on deferred adjudication community

supervision for a period of ten years. Three years later, the State filed a motion to revoke Perez’s

community supervision and enter an adjudication of guilt, alleging that Perez had violated the

terms of her community supervision by committing a new offense – murder. After Perez was

found guilty of that murder and was sentenced to life imprisonment for that murder, the trial
                                                                                     04-09-00782-CR


court held a revocation hearing with respect to this case. The trial court found that Perez had

violated the terms of her community supervision by committing murder. The trial court then

revoked her community supervision, found her guilty of aggravated assault with a deadly

weapon, and sentenced her to twenty years’ imprisonment.

        Perez timely filed a notice of appeal. Her court-appointed appellate attorney filed a brief

in which she raises three arguable points of error, but nonetheless concludes that this appeal is

frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978). Counsel states that Perez was provided with a copy of the

brief and motion to withdraw and was further informed of her right to review the record and file

her own brief. See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no

pet.). Perez did not file a pro se brief.

        We have reviewed the record and counsel’s brief. We agree that the appeal is frivolous

and without merit. The judgment of the trial court is affirmed. Furthermore, we grant the motion

to withdraw. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no

pet.); Bruns, 924 S.W.2d at 177 n.1.

        No substitute counsel will be appointed. Should appellant wish to seek further review of

this case by the Texas Court of Criminal Appeals, she must either retain an attorney to file a

petition for discretionary review or must file a pro se petition for discretionary review. Any

petition for discretionary review must be filed within thirty days from the date of either this

opinion or the last timely motion for rehearing that is overruled by this court. See TEX. R. APP. P.

68.2. Any petition for discretionary review must be filed with this court, after which it will be

forwarded to the Texas Court of Criminal Appeals along with the rest of the filings in this case.




                                                -2-
                                                                                  04-09-00782-CR


See TEX. R. APP. P. 68.3. Any petition for discretionary review must comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. TEX. R. APP. P. 68.4.



                                                Karen Angelini, Justice

DO NOT PUBLISH




                                              -3-